 



Exhibit 10.6
Rules for Payment of Meeting Fees, Retainers and Expenses
To The
Board of Directors of FBL Financial Group, Inc.

1.   Non-management Class B directors receive an annual retainer of $10,000.
Non-management Class A directors receive an annual retainer of $24,000. Unless
other arrangements are requested, one-fourth of the annual retainer will be paid
to directors on a quarterly basis.   2.   Additionally, non-management directors
receive a fee of $1,250 for each board meeting attended in person.   3.  
Non-management directors receive a fee of $500 for telephonic meetings or
telephonic participation in a regular meeting.   4.   Non-management committee
members receive a fee of $500 for the Class B Nominating Committee meetings
attended in person and $250 for telephonic meetings.   5.   Non-management
committee members receive a fee of $1,000 for each of the following committee
meetings attended in person and $500 for telephonic meetings: Compensation,
Finance, Executive, and Class A Nominating and Governance.   6.   Audit
committee members receive a fee of $1,000 for all committee meetings.   7.   The
chair of a committee receives an additional 100 percent in meeting fees per
committee meeting, equal to 200 percent of the non-chair committee members of
the respective committee. With the exception of the chair of the Class B
Nominating Committee who receives an additional 50 percent of the non-chair
committee members.   8.   Non-management directors receive annually 4,000 stock
options in FBL Financial Group Class A Common Stock.   9.   Directors are
reimbursed for travel expenses incurred in attending board or committee
meetings. Mileage is paid at the Internal Revenue Service reimbursement rate, to
and from the meeting site or to and from the airport.   10.   The Internal
Revenue Service requires receipts on items such as lodging, air travel and other
major expenses in order to classify these expenses as a reimbursable to
directors instead of income.   11.   Retainers, meeting fees and expenses are
paid quarterly, initiated by the corporate office. Expense forms need to be
completed and submitted by each director for reimbursement of their expenses.

Effective: 1/01/06

